Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-20-00455-CV

                             Paul A. STRATHOPOLOUS,
                                       Appellant

                                            v.

                                  Julia ARMSTRONG,
                                         Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI10593
                       Honorable Rosie Alvarado, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER costs of the appeal assessed against Appellant, Paul A. Strathopolous.

      SIGNED February 10, 2021.


                                             _________________________________
                                             Patricia O. Alvarez, Justice